Case 3:19-cv-01267-BJD-MCR Document 5 Filed 11/18/19 Page 1 of 2 PagelD 40
Case 3:19-cv-01267-BJD-MCR Document 3 Filed 11/01/19 Page 1 of 1 PagelD 29

AO 440 (Rey. 06/12) Summons in a Civil Action

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

UNITED STA COURT
Midd
Le M. LEE; individuaity an
behalf of all others similarly situated,
7 oe ‘Plaintiffis) in vs
Vv. Civil Action No. 3:19-cv-01267-J-39MCR

MIDLAND CREDIT MANAGEMENT, INC.,

 

Nome Nee Se et ee es ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Midland Credit Management, Inc.
c/o Registered Agent
CORPORATION SERVICE COMPANY
1201 HAYS ST.
TALLAHASSEE, FL 32301

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Alexander J. Taylor

Sulaiman Law Group, Ltd.
2500 S. Highland Avenue, Suite 200
Lombard, IL 60148

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court. * |

   

CLERK OF COURT
Nov 01, 2019

ec siidbeail “e Fs
Date: ante mi : Rei Oe

 

Signature of Clerk or Deputy C2tsiseses rt
Case 3:19-cv-01267-BJD-MCR Document5 Filed 11/18/19 Page 2 of 2 PagelD 41

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 3:19-cv-01267-J-39MCR

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ))

This summons for (name of individual and title, ifany)  Latrice Lee v Midland Credit Management, Inc.

 

was received by me on (date) 11/04/2019

C1 I personally served the summons on the individual at (place) 1201 Hays Street. Tallahassee, FL 32301

 

on (date) SOF

 

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

 

, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

 

of I served the summons on (name of individual) Sheena Cruz - Authorized for CSC , who is

 

designated by law to accept service of process on behalf of (name of organization)

Midland Credit Management, Inc. on (date) 11/07/2019, OF

 

1 I returned the summons unexecuted because Sor

 

O Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

eo —
ea le
Date: 11/15/2019 See COO
r

f

 

Server 's signature

Brennan Fogarty- Process Server
Printed name and title

 

151 N Nob Hill Road, Suite 254
Plantation, FL 33324

Server's address

 

 

Additional information regarding attempted service, etc:

 
